United States Court of Appeals
                      For the First Circuit

No. 12-1460

                           PETER MAREK,

                      Plaintiff, Appellant,

                                v.

                  STATE OF RHODE ISLAND ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
                Selya and Howard, Circuit Judges.


     Gary E. Blais on brief for appellant.
     Peter F. Kilmartin, Attorney General, and Gregory S. Schultz,
Special Assistant Attorney General, on brief for appellees State of
Rhode Island and related parties.
     Michael A. DeSisto and DeSisto Law on brief for appellees Town
of Hopkinton and related parties.
     Mark P. Dolan and Rice Dolan & Kershaw on brief for appellee
Commonwealth Engineers and Consultants, Inc.
     Melody A. Alger and Alger Parker LLP on brief for appellees
Hopkinton Associates, LLC and related parties.


                        December 27, 2012
              SELYA, Circuit Judge. Although a residential subdivision

proposed for construction in a bucolic Rhode Island town never saw

the light of day, its ghost continues to haunt the parties.                   But

apparitions rarely have substance, and this one is no exception.

After careful consideration of the plaintiff's complaint and the

district court's order of dismissal, we lay the ghost to rest.

              "Because this case was decided below on a motion to

dismiss, we rehearse the facts as revealed by the complaint and the

documents annexed thereto." Katz v. Pershing, LLC, 672 F.3d 64, 69

(1st Cir. 2012).       The plaintiff, Peter Marek, owns a home located

on   Grassy    Pond   Road    in    Hopkinton,   Rhode    Island.      Hopkinton

Associates, LLC (the developer) aspired to develop a 76-unit

residential subdivision (called Kenney Hill Farm Estates) on a 192-

acre tract      adjacent     to    the   plaintiff's    land.   The Hopkinton

Planning      Board   approved     the    developer's    application    for   the

subdivision on condition that Grassy Pond Road be reconfigured and

reconstructed.

              The road reconstruction envisioned by the Planning Board

implicated wetlands and, therefore, required a permit from the

Rhode Island Department of Environmental Management (the DEM). See

R.I. Gen. Laws §§ 2-1-18 to 2-1-24.            The developer applied for the

necessary permit, and the DEM granted it.                In taking this action

and in framing the permit, the DEM relied on surveys and maps




                                         -2-
prepared     by        Commonwealth            Engineers      and     Consultants,         Inc.

(Commonwealth), a firm retained by the developer.

            The        plaintiff,      a   steadfast         opponent     of     the    planned

development, attempted to appeal the issuance of the permit to the

DEM's Administrative Adjudication Division.                         He asserted that the

proposed road reconstruction would encroach upon his land.                                   To

bolster this assertion, he alleged that the agency misconceived the

Commonwealth surveys.

            The DEM dismissed the plaintiff's administrative appeal,

concluding that he lacked standing to challenge the issuance of the

permit.     It also denied the plaintiff's motion to reopen the

administrative proceedings.

            Undaunted, the plaintiff appealed to the state superior

court.     See id. § 42-35-15.                  While his appeal was pending, the

developer sold its land to Aubleen Farms, LLC (Aubleen).                                    The

complaint does not allege that Aubleen showed any interest in the

developer's       subdivision       proposal          and,   in     all   events,      Aubleen

allowed the DEM permit to expire.

            After        these    events         transpired,        the   plaintiff       moved

voluntarily       to    dismiss     his        state-court     appeal       as   moot.      The

superior court obliged.             For aught that appears, the Kenney Hill

Farm     Estates       project    is       a     dead   letter,       and      the     proposed

reconstruction of Grassy Pond Road has not gone forward.




                                                -3-
           The abandonment of the subdivision proposal and the

termination of the state-court litigation were not the final

chapters in the saga of Kenney Hill Farm Estates.                   Rather, the

plaintiff repaired to the United States District Court for the

District of Rhode Island and filed suit against the State of Rhode

Island, the DEM, the town of Hopkinton, the Planning Board, the

developer, Commonwealth, and an array of related parties. Invoking

42 U.S.C. § 1983, he alleged a myriad of constitutional and pendent

state-law claims.      Principally, he asseverated that wrongfully

granted deadline extensions, the DEM's embrace of the Commonwealth

surveys   (surveys    that    he   alleged   for   the    first      time   were

fraudulent),    and   other   problematic    aspects     of   the    permitting

process resulted in a taking of his property by, among other

things, clouding his title.

           All the defendants moved to dismiss. See Fed. R. Civ. P.

12(b)(1), (b)(6).      In a thoughtful opinion, the district court

granted these motions, jettisoning the plaintiff's federal claims

and declining to exercise supplemental jurisdiction over his state-

law claims.     Marek v. Rhode Island, No. 11-033, 2012 WL 693566

(D.R.I. Mar. 2, 2012).         Of particular pertinence for present

purposes, the court held that it lacked jurisdiction to entertain

the plaintiff's takings claim because the plaintiff had failed to

pursue available state procedures in an endeavor to secure just

compensation.    See id. at *3-4.


                                     -4-
            We    have    said,     with    a    regularity   bordering   on    the

monotonous, that when a district court accurately sizes up a case

and disposes of it through a well-reasoned decision, it often will

behoove a reviewing court not to write at length when placing its

stamp of approval on the judgment below. See, e.g., Eaton v. Penn-

Am. Ins. Co., 626 F.3d 113, 114 (1st Cir. 2010); Seaco Ins. Co. v.

Davis-Irish, 300 F.3d 84, 86 (1st Cir. 2002); Ayala v. Union de

Tronquistas de P.R., Local 901, 74 F.3d 344, 345 (1st Cir. 1996);

In re San Juan Dupont Plaza Hotel Fire Litig., 989 F.2d 36, 38 (1st

Cir. 1993).      The case at hand falls squarely within this taxonomy.

Accordingly, we affirm the judgment below for substantially the

reasons limned in the district court's opinion.                We add only four

comments.

            First. The plaintiff argues that his takings claim is in

fact ripe because the DEM reached a final decision as to the

issuance    of   the     wetlands    permit.       This   argument   rests     on   a

misunderstanding of the ripeness requirements for a takings claim.

            In Williamson County Regional Planning Commission v.

Hamilton Bank of Johnson City, 473 U.S. 172 (1985), the Court held

that given the unique qualities of a federal regulatory takings

claim, a plaintiff must satisfy two distinct ripeness requirements

before a federal court may exercise jurisdiction over such a claim.

Id. at 186, 194.         This binary test comports with the text of the

Takings Clause, which comes into play when private property is


                                           -5-
"taken" and when the sovereign has effected the taking without

granting "just compensation." U.S. Const. amend. V. For a takings

claim to be ripe, prior state administrative and/or judicial

processes    not only     must    have    wrought   a   taking    of particular

property but also must have established the sovereign's refusal to

provide just compensation for the property taken.                 See Williamson

Cnty., 473 U.S. at 186, 194; Downing/Salt Pond Partners v. Rhode

Island, 643 F.3d 16, 20 (1st Cir. 2011).

             In a regulatory takings case, satisfying the first of

these requirements entails the existence of a final decision as to

"the application of the regulations to the property."                 Williamson

Cnty., 473 U.S. at 186.          The plaintiff's complaint shows that he

has fulfilled this requirement.

             The second ripeness requirement, however, has a different

dimension.     Satisfying it entails a showing that the plaintiff has

run    the   gamut   of   state-court      litigation     in    search    of    just

compensation (provided, however, that the state makes available

adequate procedures for this purpose).              Id. at 194-95.

             The   plaintiff     conflates     these    two    distinct   ripeness

requirements. The DEM's final decision to grant the permit and the

superior court's dismissal of his appeal only address the first of

Williamson County's two ripeness requirements.                 The completion of

this   regulatory    process      did    not   entail    an    occasion   for    the

plaintiff to seek just compensation.             To do so, he would have had


                                         -6-
to commence a separate proceeding — and he has not done so.      The

second ripeness requirement, therefore, is unfulfilled.     See id.

            Second.   To be sure, an exception to the second ripeness

requirement may obtain if a state's procedures for seeking just

compensation are either "inadequate" or "unavailable." Id. at 196-

97.   But such exceptions are narrowly confined, and it is not

enough for a plaintiff to show no more than that the adequacy of

state procedures remains "unsure" or that such procedures remain

"undeveloped."    Downing, 643 F.3d at 23 (internal quotation marks

omitted).

            There is no need to belabor this point.     Rhode Island

courts recognize a cause of action for inverse condemnation,

allowing for recovery when a governmental entity exercising land

use restrictions or regulations effectively takes property without

formally exercising its eminent domain power. Annicelli v. Town of

S. Kingstown, 463 A.2d 133, 139 (R.I. 1983).      We have previously

held that this inverse condemnation remedy constitutes an adequate

procedural pathway to just compensation.    See Downing, 643 F.3d at

17; Pascoag Reservoir & Dam, LLC v. Rhode Island, 337 F.3d 87, 93

(1st Cir. 2003).      It follows inexorably that the plaintiff would

have had to pursue this procedure fully in a state court before a

federal court could exercise jurisdiction over his takings claim.

His failure to do so was fatal to his federal takings claim.




                                  -7-
           Third.   The plaintiff also advances an impressionistic

Fourth Amendment claim that is difficult to decipher.                As best we

can tell, he is arguing that the road reconstruction approved by

both the Planning Board and the DEM encroaches on his property,

thereby effecting an unlawful seizure.             This argument, however,

does not present a live controversy.

           "A case generally becomes moot when the controversy is no

longer live or the parties lack a legally cognizable interest in

the outcome." Shelby v. Superformance Int'l, Inc., 435 F.3d 42, 45

(1st Cir. 2006) (alteration and internal quotation marks omitted).

In this instance, the expiration of the permit rendered the seizure

claim moot.   See id.; see also New Eng. Reg'l Council of Carpenters

v. Kinton, 284 F.3d 9, 18 (1st Cir. 2002) (finding a challenge to

a   permitting   scheme    moot   because    the   scheme     was   effectively

repealed). From that point forward, the road reconstruction was no

longer   authorized,      and   the   complaint    contains    no   allegations

suggesting that a new permit is in the offing.              In point of fact,

the scenario described in the complaint suggests the opposite: the

developer has sold the property, and the new owner (Aubleen) has

expressed no interest in resurrecting the Kenney Hill Farm Estates

project.

           In an effort to blunt the force of this reasoning, the

plaintiff strives to convince us that a recognized exception to the

mootness bar applies here: his seizure claim, he says, is capable


                                       -8-
of repetition yet threatens to evade review. See S. Pac. Term. Co.

v. ICC, 219 U.S. 498, 515 (1911).       In support, he speculates that

the "permit holder may re-submit its application at any time."

Appellant's Br. at 18.    We are not persuaded.

          The exception under which the plaintiff seeks refuge is

quite limited and not "'capable of dispelling mootness by mere

invocation.'"   Cruz v. Farquharson, 252 F.3d 530, 534 (1st Cir.

2001) (quoting Oakville Dev. Corp. v. FDIC, 986 F.2d 611, 615 (1st

Cir. 1993)).    It only applies "if there is some demonstrated

probability that the same controversy, involving the same parties,

will reoccur," id., and if the challenged action would evade review

because it "is in its duration too short to be fully litigated

prior to cessation or expiration," FEC v. Wis. Right to Life, Inc.,

551 U.S. 449, 462 (2007).

          Here, however, none of the prerequisites needed to invoke

the exception is present.    First, the plaintiff has failed to show

any realistic prospect of seeking anew the same relief against the

same parties.   The series of events that led to the plaintiff's

initial complaint was idiosyncratic and highly unlikely to recur.

The developer has sold the land at arm's length to a new owner, and

it would be chimerical to suggest that the developer is likely to

reacquire the property.     The new owner does not have (and has not

sought) a permit to reconstruct Grassy Pond Road.        Perhaps more

important, there is no reason to believe that the new owner has any


                                  -9-
current or future inclination to develop the site along the lines

originally proposed.         The short of it is that no likelihood exists

that the same controversy between the same parties will ever arise

again.

              Second, there is no basis for assuming that any new

permit, if issued, would evade review.              To establish that a claim

is   likely     to   evade    review,    the     claim   must   be    "inherently

transitory" or there must be "a realistic threat that no trial

court ever will have enough time to decide the underlying issues"

before mootness attaches.         Cruz, 252 F.3d at 535.        The plaintiff's

complaint is bereft of any such showing.                 And in the improbable

event that the new owner submits an application for a permit to

reconstruct Grassy Pond Road in the same manner that the plaintiff

has found to be objectionable, there is every reason to believe

that the plaintiff would be able to mount a challenge to the permit

application prior to its final approval.                    After all, that is

precisely what occurred when the developer secured the original

permit.

              Fourth. The plaintiff's brief hints at other arguments.

These arguments, however, lack both coherence and development.

Rather than guessing at what these arguments may or may not

portend, we      fall   back upon       the    prudential    rule    that   "issues

adverted to in a perfunctory manner, unaccompanied by some effort




                                        -10-
at developed argumentation, are deemed waived."   United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

            We need go no further.    The judgment of the district

court is affirmed.



Affirmed.




                               -11-